Death Opinion













IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD-1581-11


ROMAN JESSE MENDOZA, Appellant

v.


THE STATE OF TEXAS




MOTION FOR BAIL PENDING APPEAL
PURSUANT TO ARTICLE 44.04(h)

KAUFMAN COUNTY



	Per curiam.

O R D E R


 Appellant was convicted of murder and sentenced to 45 years imprisonment, and
assessed a fine of $10,000. The Dallas Court of Appeals reversed the conviction. Mendoza
v. State, 349 S.W.3d 273 (Tex. App.-Dallas 2011). The State Prosecuting Attorney has filed
a petition for discretionary review with this Court.
	Appellant has applied to this Court, pursuant to Article 44.04(h) of the Code of
Criminal Procedure, to set a reasonable bail pending final determination of the appeal.
	Accordingly, bail is hereby set in the amount of $50,000.00, and it is ORDERED that
the trial court order Appellant released from confinement assessed in this cause upon the
posting of bail.  Any sureties must be approved by the trial court.
	IT IS SO ORDERED this the 11th of January, 2012.
DO NOT PUBLISH